Citation Nr: 0006397	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-05 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative residuals of excision of a left knee foreign 
body granuloma from the subcutaneous tissue in the 
parapatellar region.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
an increased (compensable) rating for left knee disability in 
June 1995, and the veteran appealed.  A hearing was held at 
the RO in April 1996.  

In the same June 1995 decision, the RO denied service 
connection for a left shoulder disability.  In May 1999, the 
RO granted service connection for a left shoulder disability 
and assigned a 10 percent rating.  The veteran was advised of 
the RO's May rating decision on the left shoulder matter and 
of his right to appeal.  There is no evidence in the claims 
folder of an initiation of an appeal as to the assigned 
disability rating.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  


REMAND

As an initial matter, the Board notes that, in general, an 
allegation of increased disability is sufficient to establish 
as well-grounded a claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
here has alleged that there has been an increase in the 
severity of his disability.  Since the claim is well 
grounded, VA's statutory duty to assist has been triggered.  
See 38 U.S.C.A. § 5107 (West 1991).


The Board believes that a brief review of the pertinent 
medical history would be useful.

A service medical record dated in August 1967 shows that the 
veteran reported that he stuck a pencil into an area of his 
left knee.  A small 2 mm abrasion was found.  

Private medical records dated in October 1969 show that the 
veteran had a foreign body granuloma excised from above his 
left knee.  The incision was carried down to an area in the 
subcutaneous fat.  The area removed was about one inch by one 
inch by 3/8 inch thick.  Pathological examination of the 
tissue removed revealed, in part, occasional skeletal muscle 
fragments.  

In April 1995, the veteran advised a VA health care provider 
that he had superficial left knee pain which occasionally 
radiated to his groin.  A May 1995 VA radiographic report 
states that the veteran possibly had very mild degenerative 
osteoarthritis of the left knee joint.  VA X-rays of the left 
knee in April 1996 were negative.  A VA MRI in July 1996 
revealed minimal left knee joint effusion, with the 
examination being otherwise negative, including for meniscal 
tear.  VA X-rays of the left knee in March 1999 were 
negative.  

The Board has carefully reviewed the evidence currently 
contained in the veteran's claims folder.  It is unclear to 
the Board what are the current manifestations of the 
veteran's service-connected left knee parapatellar foreign 
body granuloma excision disability.  It is also unclear 
whether the veteran's left knee manifestations are related to 
the service-connected granuloma or its excision.

The Board therefore believes that it is desirable to have 
another VA examination conducted to help determine the 
current residual of the veteran's service-connected 
postoperative left knee foreign body granuloma. 


Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request the veteran to 
identify by name and location the existence 
of all pertinent treatment records for the 
service-connected disability at issue.  
Thereafter, the RO should comply with 
38 C.F.R. § 3.159 (1999), including by 
attempting to obtain and incorporate into the 
claims folder any such additional records of 
treatment identified.

2.  A VA physical examination should be 
scheduled.  The examining physician should 
review the veteran's claims folder, which 
should be made available for review prior to 
the examination.  The examining physician 
should examine the veteran's left knee, 
record pertinent medical complaints, 
symptoms, and clinical findings, describe any 
impairment thereof, and provide an opinion 
with reasons as to which identified left knee 
impairment is associated with the 
service-connected left knee foreign body 
granuloma or its removal and which is 
associated with other disease processes.  The 
examining physician should specifically 
indicate whether the left knee parapatellar 
scarring is tender and painful on objective 
demonstration, and should also indicate 
whether or not the excision/scar limits the 
function of any part, including the knee or 
calf.  The report of the examination should 
be associated with the veteran's claims 
folder.

3. Thereafter, the RO should again review the 
veteran's claim for an increased rating.  All 
pertinent law, regulations and Court 
decisions should be applied.  If the benefit 
sought remains denied, in whole or in part, 
the RO should issue the veteran a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
given appropriate opportunity to respond 
thereto.
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to the 
issue.  The Board notes that RO compliance with this remand 
is not discretionary, and that if the RO fails to comply with 
the terms of this remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

